Citation Nr: 1501251	
Decision Date: 01/09/15    Archive Date: 01/13/15

DOCKET NO.  07-18 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for bilateral hallux valgus and hammertoe disability to include as secondary to the service-connected bilateral pes planus.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. Trickey, Associate Counsel


INTRODUCTION

The Veteran had active service from October 1978 to August 1979.  He served from June 1980 to June 1982 under honorable conditions.  The Veteran's period of service from June 1982 to June 1984 was dishonorable for VA purposes and is a bar to the receipt of VA benefits during that period.  Therefore, the relevant period of active duty for consideration in this case is from October 1978 to August 1979 and from June 1980 to June 1982. 

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a rating decision dated February 2008 by the above Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he developed bilateral hallux valgus and hammertoes as a result of the service-connected bilateral pes planus.  Service connection was granted for bilateral pes planus in 1994.  In a July 2013 Board decision, the claim for service connection for bilateral hallux valgus and hammertoe disability was denied.  In a July 2014 Joint Motion for Remand, the Court of Appeals for Veteran's Claims remanded the appeal in order for an adequate examination to be obtained regarding the etiology of the Veteran's bilateral hallux valgus and hammertoe disability disabilities.

Accordingly, the case is REMANDED for the following action:

1.  Request that the Veteran identify and authorize the release of all outstanding VA and private treatment records pertinent to his bilateral foot claim.  If the Veteran declines to cooperate, or if any of the records he identifies are not available, notify him and his representative of the efforts undertaken to obtain such records and describe any further action that is necessary. 

2. After completing the above development to the extent possible, schedule the Veteran for a new VA examination to determine the nature and etiology of any currently diagnosed disability related to the Veteran's service-connected bilateral pes planus.  All pertinent evidence contained in Virtual VA and the Veterans Benefits Management System (VBMS) should be forwarded to the VA examiner, and the examination report should expressly note that such evidence was reviewed.  Any necessary clinical testing should be conducted and the results reported in detail.

The VA examiner's opinion should specifically address the following questions: 

i) Whether it is at least as likely as not that any current bilateral hallux valgus disorder was either caused or aggravated by his service-connected pes planus.

 ii) Whether it is at least as likely as not that any current bilateral hammertoe disability was either caused or aggravated by his service-connected pes planus.

In making these determinations, the examiner should expressly address and reconcile the conflicting medical opinions provided by the January 2008 independent medical examiner opinion suggesting the Veteran has a diagnosis of bilateral pes planus, the March 2009 VA examination opinion finding that the Veteran did not meet the criteria for a diagnosis of pes planus, and a January 2010 nexus opinion from a VA staff podiatrist.
The examiner should consider all other lay and clinical evidence pertinent to the Veteran's bilateral foot disability claim, including any evidence obtained pursuant to this remand.

3. After undertaking any additional development deemed appropriate, and giving the Veteran full opportunity to supplement the record, adjudicate the Veteran's pending claim in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

